F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          APR 9 2002
                          FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

    UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

        v.                                              No. 01-1438
                                                  (D.C. No. 00-CR-364-S)
    THOMAS ALLEN GALLIHER,                             (D. Colorado)

              Defendant - Appellant.


                           ORDER AND JUDGMENT           *




Before PORFILIO , ANDERSON, and BALDOCK, Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

       Thomas Allen Galliher appeals the sentence imposed following his

conviction for being a felon in possession of a firearm. He contends that the


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
district court erred in including two uncounseled misdemeanor convictions in

calculating his criminal history score. We affirm.

       Mr. Galliher entered a guilty plea to being a felon in possession of a

firearm. The presentence report included a misdemeanor conviction for Third

Degree Assault for which he originally was sentenced to 24 months of

unsupervised probation. Probation was eventually revoked and Mr. Galliher was

sentenced to 90 days in jail. The presentence report states that Mr. Galliher

appeared pro se. The report assessed Mr. Galliher 2 points for this conviction.

The other challenged conviction was for Driving While License Under Restraint

for which Mr. Galliher was sentenced to 30 days in the county jail, credit for time

served. Again the report states that Mr. Galliher appeared pro se. The report

assessed one criminal history point for this conviction.

       Mr. Galliher argues that because these convictions were uncounseled and

imprisonment was imposed, they should not have been counted in calculating his

criminal history score. Because Mr. Galliher did not object at sentencing to his

criminal history calculation, we review for plain error.    See Fed. R. Crim. P.

52(b); United States v. Occhipinti , 998 F.2d 791, 801 (10th Cir. 1993).

Application of the wrong guideline range constitutes plain error.     Id. at 801-02.

       A court may not base a sentence enhancement on a prior uncounseled

misdemeanor conviction where the defendant was sentenced to imprisonment,


                                            -2-
unless the defendant waived counsel.      See Nichols v. United States , 511 U.S. 738,

746-47 (1994). However, once the government establishes the existence of a

prior conviction, the defendant bears the burden of proving by a preponderance

of the evidence that this prior conviction was constitutionally infirm.    United

States v. Windle , 74 F.3d 997, 1001 (10th Cir.),    cert. denied , 517 U.S. 1115

(1996).

       Here, Mr. Galliher not only did not present any evidence that the prior

misdemeanor convictions were constitutionally suspect, he did not object to the

presentence report at all. Accordingly, we do not find plain error.

       AFFIRMED . The mandate shall issue forthwith.

                                                         Entered for the Court



                                                         Stephen H. Anderson
                                                         Circuit Judge




                                            -3-